Citation Nr: 1218983	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-42 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial increased evaluation for post-traumatic stress disorder (PTSD), currently rated at 30 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony from the RO to the undersigned Veterans Law Judge in Washington, D.C. through a video conference hearing in March 2012.  A transcript of this hearing is in the claims folder.  The Veteran also submitted additional evidence directly to the Board at this hearing.  He has submitted a waiver of initial review of this evidence by the RO.  

The Board notes that the evaluation of the Veteran's PTSD was increased from 10 percent to 30 percent by the RO during the course of his appeal in a March 2011 rating decision.  The effective date of this increase was not the date that service connection was first established, but March 14, 2011.  

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the increased evaluation was less than 100 percent, and as the Veteran has not expressed satisfaction with this increase, the issue remains on appeal.  For the sake of convenience, it will be characterized as two different issues based on the evaluations assigned during these two periods, as reflected on the first page of this decision. 


FINDING OF FACT

The Veteran's PTSD symptoms include a depressed mood, some sleep impairment, and irritability, which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for PTSD, but no more, from November 19, 2008, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the duty to assist has been met.  The Veteran has been afforded two VA PTSD examinations since his claim was received in November 2008, the most recent of which is just over a year old.  VA treatment records of his PTSD have also been obtained, the most recent of which are only two months old.  The Veteran has not indentified any outstanding evidence to be obtained such as private treatment records or Social Security Administration (SSA) records.  As noted, he has testified on his own behalf at a hearing before the undersigned Veterans Law Judge.  As there is no indication of any pertinent evidence in this case that needs to be obtained, the Board will proceed with consideration of the Veteran's appeal.  

Increased Evaluation

The Veteran contends that the initial 10 and 30 percent evaluations assigned to his service connected PTSD are inadequate to compensate him for the impairment produced by this disability.  He and his representative argue that a 50 percent evaluation would be appropriate for the entire period on appeal.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record indicates that entitlement to service connection for PTSD was established in the April 2009 rating decision on appeal.  A 10 percent evaluation was assigned for this disability, effective from November 19, 2008.  A March 2011 rating decision increased the evaluation to 30 percent, effective from March 14, 2011.  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes VA mental health notes completed by social workers dating from June 2008 to November 2008.  These show that the Veteran was going through individual therapy.  During this period, the Veteran was working, but noted some mild depressive symptoms, nightmares, hyperarousal, intrusive thoughts, and irritability, which lead to some inappropriate language on occasions.  Mental status evaluations showed that he had good grooming and hygiene; was pleasant and cooperative; had normal speech and a dysphoric mood; normal thought content; and a non-labile, stable mood.  He was appropriately tearful when discussing his past traumas.  His cognition was intact.  There were no suicidal or homicidal ideations, and no psychotic symptoms.  Judgment and insight were intact.  The diagnoses included PTSD.  His score on the Global Assessment of Functioning (GAF) scale was consistently estimated to be 60.  

The Veteran underwent a VA examination in January 2009.  He was noted to be followed by a VA doctor and to have a provisional diagnosis of PTSD.  The Veteran reported flashbacks of his Vietnam experiences, as well as nightmares and intrusive thoughts.  He was nonspecific about their content.  On mental status examination, there was no impairment of thought processes or communication; no current delusions or hallucinations although the records showed a onetime visual hallucination in 2008; he denied suicidal and homicidal thoughts, ideations, and plans; he maintained minimal personal hygiene and other activities of daily living; he was oriented times three; there was no evidence of memory loss; no obsessive or ritualistic behavior; speech was normal; and there was no evidence of panic attacks.  The Veteran displayed some depressed mood, tearfulness and a mild increase in tension when talking about incidents in Vietnam.  He denied sleep impairment prior to 2008 but now experienced nightmares.  He had ongoing polysubstance abuse including alcohol and marijuana.  The diagnoses included alcohol abuse, marijuana abuse, and depression not otherwise specified.  The examiner was unable to conclude that the Veteran had PTSD.  The GAF was said to be difficult to assess.  By the Veteran's report it would be 81 to 85 with absent or minimal symptoms through June 2008 followed by a GAF of 52 to 55 range with moderate symptoms and ongoing PTSD symptoms since mid 2008, although the examiner believed this point in time for onset to be extremely unlikely. 

A letter was received from the Veteran's VA psychiatrist in February 2009.  This psychiatrist disagreed with the conclusions of the January 2009 VA examiner.  He stated that the Veteran's ongoing symptoms included hyperarousal, nightmares, and avoidance.  His medication had decreased the frequency of his nightmares, and had helped with his mood and motivation level.  On mental status examination, the Veteran had good grooming and hygiene; was pleasant and cooperative; had normal speech; was mildly dysphoric; had a constricted affect; had a logical thought process; and did not have suicidal or homicidal ideations or psychotic symptoms.  The psychiatric diagnosis was PTSD and major depression.  

The Veteran's symptoms continued as before in VA treatment records dating from May 2009 to October 2009.  His May 2009 GAF score was 60.  

The Veteran was afforded a VA examination in March 2011.  The claims folder was reviewed and the January 2009 opinion that the Veteran did not have PTSD was noted.  However, he currently carried this diagnosis in outpatient treatment records.  The Veteran currently worked as a server at a hotel, where he had worked for the past 15 years.  He reported some decline in performance and was no longer receiving the bonuses he had become accustomed to receiving.  He had recently been cut to part time hours, working just four days a week for six to seven hours.  The Veteran described intrusive memories and frequent panic symptoms.  He reported an irritable temper that occasionally resulted in arguments.  The Veteran reported being involved in a couple of fights.  He described low energy, interest, and motivation levels.  He denied suicidal and homicidal ideations; auditory and visual hallucinations; is cooperative, polite and plain spoken; had goal directed thought processes with no evidence of circumstantiality, tangientiality, or delusions; and he missed some points on object recall.  The diagnoses included PTSD, chronic, moderate, and depressive disorder.  The GAF was 52, which the examiner stated represents functioning within the last three months.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, suspiciousness, panic symptoms, chronic sleep impairment, and mild memory loss.  He required continuous medications.

VA treatment records through March 2012 show that he continues to be followed for PTSD at a VA facility.  A March 2012 examination by his treating psychiatrist notes he was to be retiring in about a month but was contemplating taking a cake decorating course to allow him to continue to work part-time in the food services industry, which he enjoyed.  He was experiencing grief over the recent death of his son.  The Veteran's mood was lower due to his grief, and his sleep and energy were variable.  Mental status examination showed good grooming and hygiene; normal speech; a mood that was eythymic; a non-labile affect that was mood congruent; logical thought process; no psychotic symptoms; no suicidal or homicidal ideations; intact cognition; and intact insight and judgment.  The diagnoses included PTSD and major depression, and a history of alcohol and substance abuse disorders.  He had significant grief over his son's death with some increase in his PTSD and depressive symptoms that seemed temporarily related to his son's death.  

The Veteran testified at the March 2012 hearing that he would see his doctor for PTSD every one or two months, depending on how he was feeling.  He continued to work at a hotel.  He experienced nightmares about three times a week.  The Veteran described himself as isolated and not wanting to be around people.  He noted that he did his errands at night to avoid others.  He reported some occasional memory problems but these did not happen all the time.  The Veteran continued to use alcohol.  He noted his medications had not been changed since his March 2011 VA examination.  See Transcript.  

The Board finds that the evidence supports entitlement to a 30 percent evaluation for PTSD for the period from November 19, 2008.  The Veteran's symptoms during this period included a depressed mood and some sleep impairment due to nightmares.  He also reported some flashbacks but was unable to recall the content of either the nightmares or flashbacks.  The Veteran also believed that his PTSD occasionally affected his work performance due to his irritability.  The Veteran's GAF scores ranged from 52 to 60 during this period.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Ibid.  These symptoms and GAF scores are consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which merits a 30 percent rating.  38 C.F.R. § 4.130, Code 9411.

However, the Board further finds that entitlement to an evaluation in excess of 30 percent is not warranted for any portion of the period on appeal.  The Veteran has some panic symptoms but there is no report of panic attacks more than once a week.  He also missed some items on memory testing, and he described low energy and interest.  However, his speech is normal, as is his judgment and thinking.  While the Veteran had the hours at his job cut to part time shortly before his age related retirement, he is contemplating taking a course that would allow him to continue to work part time.  He testified at the hearing that he continues to work.  The most recent VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood, anxiety, suspiciousness, panic symptoms, chronic sleep impairment, and mild memory loss, and estimated his GAF score as 52.  This most nearly resembles the criteria for the current 30 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9411.

In reaching this decision, the Board notes that the Veteran does not claim that his PTSD renders him unemployable.  As previously noted, he continues to be employed.  Therefore, consideration for entitlement to a total rating based in individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.130, Code 9411, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For this reason, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation of 30 percent, but no more, for PTSD from November 19, 2008 is allowed, subject to the regulations governing the award of monetary benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


